J-S66014-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                         Appellee

                    v.

SHAHEED SPRINGS

                         Appellant                  No. 2447 EDA 2018


            Appeal from the PCRA Order entered August 8, 2018
            In the Court of Common Pleas of Philadelphia County
              Criminal Division at No: CP-51-CR-0006558-2012


BEFORE: STABILE, NICHOLS,JJ., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY STABILE, J.:                      FILED FEBRUARY 28, 2020

      Appellant, Shaheed Springs, appeals from the August 8, 2018 order of

the Court of Common Pleas of Philadelphia County, which dismissed his

request for collateral relief under the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-46. Upon review, we affirm.

      The trial court summarized the factual and procedural background as

follows.

      On March 28, 2012, Philadelphia Police Officers Sean Rios and
      Steven Cieslinski received a radio call for shots fired around the
      vicinity of 23rd street and Susquehanna Avenue. The officers
      were also told that there was a group of black males at the
      location. It took the police officers less than a minute to get to
      the scene, and upon arriving, the only people they saw at 23rd
      and Susquehanna was one group of black males, including the
      Appellant. Both officers got out of the vehicle, and Officer Rios
      said to everyone, “Let me see your hands.” [Appellant] walked
      behind the group, turned his right shoulder away, and used his
J-S66014-19


     right hand to clutch something at his waist. He then immediately
     ran away.

     Officer Rios pursued Appellant over walls and through alleyways,
     never losing sight of him for more than a second. During the
     chase, Officer Rios saw Appellant throw his firearm into the
     backyard of a house. While his partner was chasing Appellant,
     Officer Cieslinski had pulled the police vehicle around to the
     opposite end of the alleyway, where Appellant was headed. As
     Appellant ran out, Officer Cieslinski grabbed him and tried to place
     him in handcuffs. Appellant resisted, but Officer Rios caught up
     and was able to help Officer Cieslinki with the arrest.

     Once Appellant was secured, Officer[s] Rios and Cieslinski
     returned to where Officer Rios had seen [Appellant] discard the
     firearm, and retrieved it. This was about seven minutes after
     Officer Rios had seen him discard it there. The gun was loaded.

     [On January 23, 2013, a jury found Appellant guilty of carrying a
     firearm without a license and carrying a firearm on the public
     streets of Philadelphia in violation of Sections 6106 and 6108 of
     the Uniform Firearms Act.]

     On May 16, 2013, [the trial court] sentenced [Appellant] to two-
     and-a-half to seven years of incarceration for the violation of
     Section 6108 and a consecutive term of five years’ probation for
     the violation of section 6106, both to run consecutive to
     Appellant’s sentence for an unrelated case[.]

     Appellant’s post sentence motion was denied on July 9, 2013. On
     July 22, 2013, he filed a notice of appeal. On July 20, 2015, the
     Superior Court affirmed [the trial court]’s judgment of sentence,
     and Appellant did not seek a review by the Pennsylvania Supreme
     Court.

     On March 23, 2016, [Appellant] filed a pro se [PCRA petition]. On
     June 8, 2017, counsel was appointed for [Appellant]. Appellant
     filed an Amended Petition on August 3, 2017, a Supplemental
     Amended Petition on August 4, 2017, and a Second Supplemental
     Amended Petition on October 13, 2017. The [PCRA court] filed a
     notice of intent to dismiss on June 20, 2018, and on August 8,
     2018, [the PCRA court] dismissed [Appellant]’s [p]etition because
     it was without merit.


                                    -2-
J-S66014-19


Trial Court Opinion, 5/17/19, at 1-2 (citations to the record omitted).

       This appeal followed. On appeal, Appellant raises two issues:

       (i)   Was appellate defense counsel ineffective when he failed to
             raise the trial court’s denial of the motion to suppress the
             physical evidence when the police conduct in seizing the
             alleged firearm from [Appellant] was illegal and
             unconstitutional?

       (ii) Did the trial court err in denying [Appellant] the right to [an]
            evidentiary hearing on the issue of trial defense counsel’s
            failure to inform the trial court that the sentence that
            [Appellant]’s sentence was being run consecutive to was an
            illegal and unconstitutional sentence?

Appellant’s Brief at 2.

       Our standard of review from a PCRA court’s determination is well settled.

“[A]n appellate court reviews the PCRA court’s findings of fact to determine

whether they are supported by the record, and reviews its conclusions of law

to determine whether they are free from legal error.” Commonwealth v.

Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted). With regard to the

scope of our review, we are “limited to the findings of the PCRA court and the

evidence of record,” viewed in the light most favorable to party who prevailed

before the PCRA court. Id. (citation omitted).

       The Strickland/Pierce1 test was summarized by our Supreme Court in

Commonwealth v. Simpson, 66 A.3d 253 (Pa. 2013), as follows:

       [W]e apply a three-pronged test for determining whether trial
       counsel was ineffective, derived from our application in Pierce,
____________________________________________


1 Strickland v. Washington, 466 U.S. 668 (1984); Commonwealth v.
Pierce, 527 A.2d 973 (Pa. 1987).

                                           -3-
J-S66014-19


      [] 527 A.2d at 975, of the performance and prejudice test
      articulated by the United States Supreme Court in Strickland,
      466 U.S. at 687[.] The Pierce test requires a PCRA petitioner to
      prove: (1) the underlying legal claim was of arguable merit; (2)
      counsel had no reasonable strategic basis for his action or
      inaction; and (3) the petitioner was prejudiced—that is, but for
      counsel’s deficient stewardship, there is a reasonable likelihood
      the outcome of the proceedings would have been different.
      Pierce, [] 527 A.2d at 975. If a petitioner fails to prove any of
      these prongs, his claim fails.

Id. at 260 (citation omitted).

      Appellant argues that direct appeal counsel should have challenged the

trial court’s denial of the suppression motion. Having failed to do so, Appellant

argues, counsel was ineffective. On the three ineffective assistance standard

prongs, i.e., arguable merit, reasonable basis, and prejudice, Appellant states

the following. (A) Arguable merit: The suppression claim had arguable merit

because the seizure was not supported by either reasonable suspicion or

probable cause; (B) Reasonable basis: Suppression claim “totally disposed”

of the case in favor Appellant, and counsel had no reasonable basis for not

pursuing it, and (C) Prejudice:       Appellant was prejudiced by counsel’s

ineffectiveness because the underlying claim “was non frivolous and

meritorious.” Appellant’s Brief at 10.

      Appellant’s argument relies on circular reasoning, based on his own

axioms. Indeed, according to Appellant, the underlying claim had arguable

merit because it was meritorious; counsel had no reasonable basis for his

inaction given the underlying claim was meritorious; Appellant was prejudiced

because the claim was meritorious. In other words, other than arguing that



                                      -4-
J-S66014-19



the underlying claim was meritorious, Appellant fails to address the reasonable

basis and prejudice prongs, which is sufficient to dispose of the ineffective

assistance claim as waived.

      To the extent Appellant addressed the second and third prongs of the

test, we conclude that the analysis is inadequate. For purposes of establishing

whether counsel had a reasonable basis for his inaction, the inquiry is not, as

Appellant seems to suggest, whether counsel had a more logical course of

action (i.e., to appeal the denial of suppression).     Rather, the inquiry is

whether counsel had any reasonable basis for the course of action taken.

      “[W]e recognize that, generally, the court should not glean from the

record whether counsel had a reasonable basis for his action or inaction absent

an evidentiary hearing, and that it is only in the most clear-cut cases that the

reasons for counsel’s conduct are apparent from the record. That being said,

a PCRA petitioner must set forth a basis upon which to find trial counsel’s

performance constitutionally deficient.” Commonwealth v Hanible, 30 A.3d

426, 442 (Pa. 2011) (citation omitted). Additionally, “[w]e will conclude that

counsel’s chosen strategy lacked a reasonable basis only if Appellant proves

that an alternative not chosen offered a potential for success substantially

greater than the course actually pursued.” Id. at 439 (citation and internal

quotation marks omitted).

      Here, Appellant fails to offer any authority establishing that counsel

acted unreasonably by opting not to challenge the denial of the suppression

motion. Counsel’s failure to challenge the denial of the suppression motion

                                     -5-
J-S66014-19



does not make his performance constitutionally deficient, absent some

authority existing at the time of trial that would have prompted counsel to

pursue the suppression issue. Accordingly, we conclude that Appellant failed

to demonstrate that counsel did not have any reasonable basis for not

challenging the denial of the suppression motion.

       To establish the prejudice prong, appellant must show that there is a

reasonable probability that the outcome of the proceedings would have been

different but for counsel’s ineffectiveness. Id. “A reasonable probability is a

probability that is sufficient to undermine confidence in the outcome of the

proceeding.” Commonwealth v. Collins, 957 A.2d 237, 244 (Pa. 2008)

(citing Strickland, 466 U.S. at 694).

       Here, Appellant claims that he suffered prejudice from counsel’s

inaction.   Appellant, however, fails to explain what prejudice he suffered.

Accordingly, Appellant failed to establish the requisite prejudice necessary to

support his claim of ineffectiveness.

       On the arguable merit prong,2 Appellant argues that the police did not

possess reasonable suspicion or probable cause to pursue (seize) Appellant.

Appellant’s Brief at 9.
____________________________________________


2 “A claim has arguable merit where the factual averments, if accurate, could
establish cause for relief.” Commonwealth v. Stewart, 84 A.3d 701, 707
(Pa. Super. 2013) (citing Commonwealth v. Jones, 876 A.2d 380, 385 (Pa.
2005) (“if a petitioner raises allegations, which, even if accepted as true, do
not establish the underlying claim ..., he or she will have failed to establish
the arguable merit prong related to the claim”)). Whether the “facts rise to
the level of arguable merit is a legal determination.” Stewart, supra (citing
Commonwealth v. Saranchak, 866 A.2d 292, 304 n. 14 (2005)).

                                           -6-
J-S66014-19



      We note that Appellant did not raise this issue below.         In his Rule

1925(b) statement, Appellant generally challenges counsel’s decision not to

pursue the suppression issue, providing no detail as to what he was specifically

challenging. The trial court interpreted Appellant’s statement of the claim as

follows: “Appellant argues that Officer Rios did not have reasonable suspicion

to stop him when the [o]fficer arrived at the corner because the radio call’s

description was insufficient.” Trial Court Opinion, 5/17/19, at 6. Because the

issue raised here was not raised below, we conclude that it is waived. See

Pa.R.A.P. 302(a).

      Even if we were to consider it as preserved for our review, we would

conclude that Appellant failed to plead and prove that his claim has arguable

merit.

      Appellant claims that the trial court erred in relying in Commonwealth

v. Coleman, 19 A.3d 1111 (Pa. Super. 2011), because the facts at hand are

distinguishable from the facts in Coleman.

      Even if the instant case is factually distinguishable, as Appellant alleges,

the differences do not render the underlying suppression claim one of arguable

merit. Challenging the legal conclusions of the trial court, without providing

any meaningful discussion of the authority supporting his challenge, is

insufficient to meet Appellant’s burden under the PCRA or the Rules of

Appellate Procedure. See, e.g., Commonwealth v. Hardy, 918 A.2d 766,

771 (Pa. Super. 2007) (directing that an appellant must “present arguments

that are sufficiently developed for our review” and support those arguments

                                      -7-
J-S66014-19



“with pertinent discussion, . . . references to the record and with citations to

legal authorities[;]” where an appellant fails to meet these requirements, thus

“imped[ing] our ability to conduct meaningful appellate review, we may

dismiss the appeal entirely or find certain issues to be waived”).

      Appellant cursorily cites Commonwealth v. Hicks, 208 A.3d 916 (Pa.

2019), for the proposition of that “the mere fact that the police officer

observes the defendant’s clutching something in his waist does not lead to a

reasonable believe (sic) that the defendant possesses an illegal firearm.”

Appellant’s Brief at 12.   A review of Hicks quickly disposes of Appellant’s

argument.

      Hicks did not involve a police officer observing an individual clutching

something in his waist, and it does not stand for the legal principle argued by

Appellant. In Hicks, the Supreme Court held that because carrying a firearm

is not an inherently illegal activity in Pennsylvania, there “is no justification

for the conclusion that the mere possession of a firearm, where it lawfully may

be carried, is alone suggestive of criminal activity.” Hicks, 208 A.3d at 937.

“As the suppression court found, and as confirmed by the evidence of record,

Hicks was seized solely due to the observation of a firearm concealed on his

person.” Id. at 951. This is not the case here, nor does Appellant argue

otherwise. Accordingly, reliance on Hicks is misplaced.

      Finally, without any further discussion, Appellant argues flight alone was

not sufficient to legally seize him. Appellant’s Brief at 11-12 (citing

Commonwealth v. Taggart, 997 A.2d 1189 (Pa. Super. 2010). There is no

                                      -8-
J-S66014-19



indication in the record that Appellant’s flight was the only reason supporting

the pursuit of Appellant.       Rather, the record reflects multiple facts, which

Appellant fails to mention, behind the officer’s pursuit of Appellant.3 Thus,

reliance on Taggart is similarly misplaced.

        Accordingly, we conclude that Appellant’s challenge to prior counsel’s

effectiveness is entitled to no relief.

        Next, Appellant argues that the trial court erred in not holding a hearing

on Appellant’s claim that trial counsel was ineffective for failing to inform the

sentencing court that “the sentence that the defendant’s sentence was being

run consecutive to was an illegal and unconstitutional sentence[.]” Appellant’s

Brief at ii (verbatim).

        It appears Appellant is arguing the following. At the time the trial court

imposed sentence in the instant matter, the sentencing court ordered the

sentence to run consecutive to another sentence, imposed in another criminal

case.    According to Appellant, the sentence imposed in the other criminal



____________________________________________


3 Police arrived within one minute of receiving a report shots were fired in the
vicinity where Appellant was located. Upon arrival of the officers, Appellant
moved toward the back of the group, angling away from the officers, keeping
his hands hidden and clutching something in his waist. The officers asked the
group to show their hands. Appellant did not show his hands. Instead, he
ran away. Officer Rios pursued Appellant over walls and alleyways. The
officers eventually caught up with Appellant and arrested him. PCRA Court
Opinion, 5/17/19, at 1-2, 5.




                                           -9-
J-S66014-19


matter was illegal under Alleyne.4 Appellant reasons that trial counsel should

have notified the trial court that the other sentence was illegal under

Alleyne.5

        As with the previous issue, Appellant states that the instant issue has

arguable merit, that counsel had no reasonable basis for not pursing it, and

that he was prejudiced by counsel’s inaction. Accordingly, Appellant argues,

the PCRA court erred in not granting his request for a hearing on the instant

issue. We disagree.

        Appellant does not explain what kind of relief he could have received in

the instant matter from the illegality of the other unrelated sentence, how trial

counsel in the instant matter could have argued the legality of a sentence

imposed in another matter, and how he was prejudiced in the instant matter

by the illegality of the other matter. The thrust of Appellant’s argument can

be summarized as follows: had trial counsel notified the sentencing court of

the illegality issue pertaining the other sentence, the information “would have

given the trial court an opportunity to adjust [Appellant]’s sentence downward

in light of [Alleyne].” Appellant’s Brief at 7 (emphasis added). In Appellant’s

own words, it is clear that Appellant failed to show, inter alia, prejudice, i.e.,


____________________________________________


4   Alleyne v. United States, 570 U.S. 90 (2013).

5  The Commonwealth argues that the issue was included in an unauthorized
filing by Appellant. The PCRA court addressed it in its opinion. Similarly, we
will address it too.


                                          - 10 -
J-S66014-19


that “there [was] a reasonable probability that the outcome of the proceedings

would have been different but for counsel’s ineffectiveness.”    Collins, 957

A.2d at 244.    Indeed, Appellant cannot show that, if the information was

provided, that his sentence would have been different. In light of the

foregoing, we conclude that the PCRA court did not err in denying Appellant’s

request for a hearing on the second issue.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/20




                                    - 11 -